Case 4:17-cv-00564-TCK-JFJ Document 117 Filed in USDC ND/OK on 09/16/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   ARTHUR COPELAND, individually and
   on behalf of all others similarly situated, et al.,       Case No. 17-CV-00564-TCK-JFJ

                   Plaintiffs,                               ATTORNEY LIEN CLAIMED
   v.

   C.A.A.I.R., INC., et al.

                   Defendants.




                                 ATTORNEY’S LIEN FOR FEES AND COSTS

           Comes now Carey A. James and the law firm of Aiman-Smith & Marcy, PC, pursuant to

   Okla. Stat. Tit. 5, sections 6 and 7, and advises all parties hereto of the attorney lien asserted for

   services rendered and costs expended in the above-referenced matter.

                                                         Respectfully Submitted,

                                                         AIMAN-SMITH & MARCY

                                                         Carey A. James
                                                         Carey A. James, CA Bar No. 269270*
                                                         Randall B. Aiman-Smith, CA Bar
                                                         No.124599*
                                                         Reed W.L. Marcy, CA Bar No. 191531*
                                                         Hallie Von Rock, CA Bar No. 233152*
                                                         Brent A. Robinson, CA Bar No. 289373*
                                                         7677 Oakport St. Suite 1150
                                                         Oakland, CA 94621
                                                         Phone (510) 817-2711
                                                         Fax (510) 562-6830
                                                         Attorney for Plaintiffs, and all others
                                                         similarly situated
                                                         *Admitted pro hac vice

                                                         1
Case 4:17-cv-00564-TCK-JFJ Document 117 Filed in USDC ND/OK on 09/16/19 Page 2 of 3




                       CERTIFICATE OF SERVICE AND MAILING


           I, the undersigned, hereby certify that on the 16th day of September, 2019, I
   electronically transmitted the foregoing document to the Clerk of the Court using the ECF
   System for filing and transmittal of a Notice of Electronic Filing to all ECF registrants who have
   appeared in this case.

                                                   Carey A. James
                                                   _______________________
                                                   Carey A. James

          I hereby certify that on this 16th day of September, 2019, I caused a true and correct
   copy of the above and foregoing document to be sent, postage paid, to the following:

    Daniel E. Smolen                                   Megan Elizabeth Lambert
    Donald Smolen                                      ACLU of Oklahoma Foundation
    David Arthur Warta                                 P.O. Box 1626
    Robert Murray Blakemore                            Oklahoma City, OK 73101
    Smolen Smolen & Roytman PLLC
    701 S Cincinnati Ave
    Tulsa, OK 74119

    Christopher S. Thrutchley                          Amy M. Stipe
    John David Russell                                 Gable Gotwals (OKC)
    Justin Andrew Lollman                              211 N Robinson Ste 1500
    Philip D. Hixon                                    Oklahoma City, OK 73102-7101
    Gable & Gotwals (Tulsa)
    100 W 5th St Ste 1100
    Tulsa, OK 74103-4217

    Randall Edwin Long                                 John R. Elrod
    Denelda Richardson                                 Conner & Winters PLLC
    Michael Patrick Robertson                          4375 N Vantage Dr Ste 405
    Rhodes Hieronymus Jones Tucker & Gable             Fayetteville, AR 72703
    PLLC
    P.O. Box 21100
    Tulsa, OK 74103

    Nicholas James Foster
    Smiling Smiling & Burgess
    9175 S. Yale Avenue, Ste. 300
    Tulsa, OK 74137-4043




                                                   2
Case 4:17-cv-00564-TCK-JFJ Document 117 Filed in USDC ND/OK on 09/16/19 Page 3 of 3




                                        Carey A. James
                                        _______________________
                                        Carey A. James




                                         3
